Per Curiam.  Appellant John Steven Clark moves to stay the mandate of the court pursuant to Ark. Sup. Ct. R. 22(c) on the basis that he may file a petition for certiorari in the U.S. Supreme Court. Appellant states that the primary federal question to be raised in such a petition would be selective prosecution. Selective prosecution was not raised by the appellant as a defense in the trial of this matter and was not raised by the appellant as a defense in the trial of this matter and was not before this court on appeal. The motion to stay is denied. Holt, C.J., and Dudley, Hays, and Newbern, JJ., not participating. Special Justices Robert Wright, Lonnie Beard, Howard Brill and Kenneth Gould concur.